Citation Nr: 0101123	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to service connection for chronic obstructive 
pulmonary disease due to claimed exposure to aviation fuel 
fumes and/or mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to December 
1946 and from September 1950 to April 1953.

In March 2000, the Board determined that a new and separate 
claim for service connection for chronic obstructive 
pulmonary disease (COPD) due to claimed exposure to vesicant 
agents (mustard gas) had been submitted.  The Board also 
determined that this issue is inextricably intertwined with 
earlier claims for service connection for COPD claimed due to 
other etiology.  The case was then remanded to the RO for 
additional development.

After additional development, the RO returned the case to the 
Board.  The Board finds, however, that the remand order was 
not fully satisfied and that the case must again be remanded.  


REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2000 remand order, the Board noted the critical 
nature of pursuing proper verification in accordance with 
established procedure.  The Board referred the RO to VA 
Adjudication Manual, M21-1, Part III, para 5.18, which 
clearly requires that information concerning possible 
exposure be requested from:

Commander
U.S. Army Chemical and Biological Defense Agency
Attn: AMSCB-CIH/E5183
5101 Hadley Road
Aberdeen Proving Ground,
Maryland 21010-5423  

Although the RO did query the National Personnel Records 
Center for additional information concerning exposure to 
vesicant agents, the claims file does not reflect any attempt 
to accomplish the requested development through Army 
channels.  VA's duty to assist requires that this be 
accomplished prior to adjudication of the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should again attempt to verify 
the veteran's exposure to mustard gas in 
accordance with established procedure.  
This means that the RO should send an 
inquiry to the Army at the following 
address:

Commander
U.S. Army Chemical and Biological Defense 
Agency
Attn: AMSCB-CIH/E5183
5101 Hadley Road
Aberdeen Proving Ground,
Maryland 21010-5423

2.  The claims file should clearly 
reflect that the above step has been 
accomplished.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




